Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding claims 14, 34 and 42:

    PNG
    media_image1.png
    111
    645
    media_image1.png
    Greyscale

	The examiner considers the applicants’ position but these remarks are now moot under new grounds of rejection as taught by reference Dahlfort (US 2013/0089336). The updated office action is posted in the detail below.
Applicants’ remarks regarding claims 1, 25 and 41:

    PNG
    media_image2.png
    107
    632
    media_image2.png
    Greyscale

	The examiner considers the applicants’ position but these remarks are now moot under new grounds of rejection as taught by reference Dahlfort (US 2013/0089336). The updated office action is posted in the detail below.
Claim Objections
Claims 1, 14, 16, 19, 20, 33, 34, 42 and 43 are objected to because of the following informalities:  
Claim 1 states in line 13, “and passive optical channel”. This should read as “and the at least one passive optical channel”.
for the plurality of WDM channels…and dropping at least some of the plurality of WDM channels”.
	Claim 16 states in line 9, “to destination nodes for the WDM channels”. This should read as “for the plurality of WDM channels”.
	Claim 19 states in line 3, “causing at least one WDM channel dropped”. This should read as “at least one WDM channel of the plurality of WDM channels”.
	Claim 20 should read as “causing the at least one WDM channel of the plurality of WDM channels dropped…performing at least one of attenuating or tapering on the at least one WDM channel”.
	Claim 33 states, “in the first level aggregation node”. This should read as “In the first level aggregation node”.
Claim 34 states, “to destination nodes for the WDM channels and dropping at least some of the WDM channels as a destination node”. This should read as “for the plurality of WDM channels…and dropping at least some of the plurality of WDM channels”.
Claim 42 states “to destination nodes for the WDM channels and dropping at least some of the WDM channels as a destination node”. This should read as “for the plurality of WDM channels…and dropping at least some of the plurality of WDM channels”.
	Claim 43 states, “to carry out in the method of claim 1”. This should read as “to carry out the method of claim 1”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) as a whole is/are drawn to a computer readable medium (CRM) which, under broadest reasonable interpretation (BRI), covers a signal per se unless otherwise defined in the application to exclude ineligible signal embodiments. When looking to the Specification of the published application, paragraphs [0079] and [0138] of the published application specifically recite embodiments of a computer program that is are signals. While paragraph [0080] recites a computer program product comprising a non-transitory CRM, a computer program product is not claimed in claim 43 and even if it were, the language in this paragraph does not explicitly exclude non-statutory embodiments. Therefore, the claim(s) as a whole, given BRI and in light of the Specification, has/have embodiments that are drawn to a signal per se and is/are ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12, 14, 16, 21, 26, 34, 36 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 states in lines 9-12, “combining all of the single channel wavelengths bypassed by the at least one wavelength selective element”. This part of the claim is not supported by the disclosure. Especially, Fig. 6 step 614 states that WDM channels passed by each wavelength selective element are combined. 
Claims 9-11 are also rejected under 112a by way of dependence on claim 2.
Claim 12 states in lines 3-5, “configuring the at least one wavelength selective element to pass WDM channels”. This part of the claim is not supported by the disclosure. Especially, Fig. 6 step 606a states that the plurality of wavelength selective elements pass WDM channels. 
Claim 13 states in lines 3-5, “configuring the at least one wavelength selective element to pass WDM channels”. This part of the claim is not supported by the disclosure. Especially, Fig. 6 step 606a states that the plurality of wavelength selective elements pass WDM channels. 
Claim 14 states in line 4-8, “wherein each of the plurality of WDM channels has a wavelength in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section” and the claim further states “forwarding at least some of the plurality of WDM channels… and dropping at least some of the WDM channels”. This part of the claim language is not supported by the disclosure. Especially, Fig. 8, step 802 states that a combined signal includes a plurality of WDM channels having wavelengths in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section.
Furthermore, Fig. 8, step 812 states forwarding at least some WDM channels or drop at least some of the WDM channels. For the purpose of examination, the examiner interprets the claim to read as per step 812.
Claims 15, 17-20 and 22-24 are also rejected under 112a by way of dependence on claim 14.
Claim 16 states in lines 9-11, “forwarding all of the single channel wavelengths bypassed by the at least one wavelength selective element”. This part of the claim is not supported by the disclosure. Especially, Fig. 8 step 808-812 states that a wavelength selective element acts on a single channel wavelength to dropped or bypassed. 
Claim 21 states “configuring the at least one wavelength selective element to pass WDM channels allocated to destination nodes”. This part of the claim is not supported by the disclosure. Especially, Fig. 8 step 808a states that the plurality of wavelength selective elements pass WDM channels allocated to destination nodes. 
Claim 26 states in lines 7-9, “combine all of the single channel wavelengths bypassed by the at least one wavelength selective element”. This part of the claim is not supported by the disclosure. Especially, Fig. 6 step 614 states that WDM channels passed by each wavelength selective element are combined. 
Claims 27, 28 and 30-33 are also rejected under 112s by way of dependence on claim 26.
Claim 34 states in line 4-8, “wherein each of the plurality of WDM channels has a wavelength in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section” and the claim further states “forwarding at least some of the plurality of WDM channels… and dropping at least some of the WDM channels”. This part of the claim language is not supported by the disclosure. Especially, Fig. 8, step 802 states that a combined signal includes a plurality of WDM channels having wavelengths in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section.
Furthermore, Fig. 8, step 812 states forwarding at least some WDM channels or drop at least some of the WDM channels. For the purpose of examination, the examiner interprets the claim to read as per step 812.
Claims 35, 37-40 are also rejected under 112a by way of dependence on claim 40.
Claim 36 states in lines 7-9, “forwarding all of the single channel wavelengths passed by the at least one wavelength selective element”. This part of the claim is not supported by the disclosure. Especially, Fig. 8 step 808-812 states that a wavelength selective element acts on a single channel wavelength to dropped or bypassed. 
Claim 42 states in line 6-8, “wherein each of the plurality of WDM channels has a wavelength in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section” and the claim further states “forwarding at least some of the plurality of WDM channels… and dropping at least some of the WDM channels”. This part of the claim language is not supported by the disclosure. Especially, Fig. 8, step 802 states that a combined signal includes a plurality of WDM channels having wavelengths in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section.
Furthermore, Fig. 8, step 812 states forwarding at least some WDM channels or drop at least some of the WDM channels. For the purpose of examination, the examiner interprets the claim to read as per step 812.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 11, 12, 13, 14, 16, 21, 22, 26, 28, 30, 34, 36 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “combining all of the single channel wavelengths bypassed by the at least one wavelength selective element" in line 10-12.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 previously states that the at least one wavelength selective element is configured to act on a single channel wavelength. It is confusing to the examiner how all of the single channel wavelengths are bypassed by the at least one wavelength selective element when the wavelength selective elements acts on only a single channel wavelength.
Claim 9 recites the limitation “processing on at least one WDM channel dropped by the at least one wavelength selective element" in lines 3-4. It is vague and confusing to the examiner what comprises the “at least one WDM channel”. Is it the single channel wavelength or any arbitrary WDM channel from the plurality of WDM channels in claim 2?
Claims 10 is rejected under 112b by way of dependence on claim 2.
Claim 11 recites the limitation “causing at least one WDM channel dropped by the at least one wavelength selective element" in lines 3-4. It is vague and confusing to the examiner what comprises the “at least one WDM channel”. Is it the single channel wavelength or any arbitrary WDM channel from the plurality of WDM channels in claim 2?
Claim 12 recites the limitation “configuring the at least one wavelength selective element to pass WDM channels allocated to WDM termination nodes" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 previously states that the at least one wavelength selective element is configured to drop or bypass a single channel wavelength. It is confusing to the examiner how the at least one wavelength selective element passes WDM channels when the wavelength selective elements acts on only a single channel wavelength. Furthermore, claim 2 states that the wavelength selective element performs a drop or bypass but claim 12 states that the wavelength selective element is to pass. If pass and bypass translate to the same function, the applicant is requested to change pass to bypass in order to stay consistent throughout the claims. Furthermore, claim 12 states, pass WDM channels. It is confusing to the examiner what WDM channels comprise. Is it the single channel wavelength that is dropped or bypassed or any arbitrary WDM channel from the plurality of WDM channels in claim 2?
Claim 13 recites the limitation “configuring the at least one wavelength selective element to pass WDM channels allocated to WDM termination nodes" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 previously states that the at least one wavelength selective element is configured to drop or bypass a single channel wavelength. It is confusing to the examiner how the at least one wavelength selective element passes WDM channels when the wavelength selective elements acts on only a single channel wavelength. Furthermore, claim 2 states that the wavelength selective element performs a drop or bypass but claim 13 states that the wavelength selective element is to pass. If pass and bypass translate to the same function, the applicant is requested to change pass to bypass in order to stay consistent throughout the claims. Furthermore, claim 13 states, pass WDM channels. It is confusing to the examiner what WDM channels comprise. Is it the single channel wavelength that is dropped or bypassed or any arbitrary WDM channel from the plurality of WDM channels in claim 2?
Claim 14 states in lines 12-14, “forwarding at least some of the plurality of WDM channels…and dropping at least some of the WDM channels”. This part of the limitation is vague and confusing to the examiner. The term “at least some” includes “all” as well. In the case of claim 14, if at least some WDM channels are forwarded, it is not clear to the examiner how the same at least some WDM channels are also dropped i.e. both the forwarded and dropped “at least some channels” can have overlap and thus, can the same channels be forwarded and dropped? Furthermore, it is not clear how the function of forwarding and dropping the same channels co-exist together. 
Claims 15, 17, 18 are also rejected under 112b by way of dependence on claim 14.
Claim 16 states in lines 10-11, “forwarding all of the single channel wavelength bypassed by the at least one wavelength selective element”. Claim 16 previously states that the at least one wavelength selective element is configured to act on a single channel wavelength. It is confusing to the examiner how all of the single channel wavelengths are bypassed by the at least one wavelength selective element when the wavelength selective elements acts on only a single channel wavelength.
Claims 19, 20 are also rejected under 112b by way of dependence on claim 16.
Claim 21 recites the limitation “configuring the at least one wavelength selective element to pass WDM channels allocated to WDM termination nodes" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 previously states that the at least one wavelength selective element is configured to drop or bypass a single channel wavelength. It is confusing to the examiner how the at least one wavelength selective element passes WDM channels when the wavelength selective elements acts on only a single channel wavelength. Furthermore, claim 16 states that the wavelength selective element performs a drop or bypass but claim 21 states that the wavelength selective element is to pass. If pass and bypass translate to the same function, the applicant is requested to change pass to bypass in order to stay consistent throughout the claims. Furthermore, claim 21 states, pass WDM channels. It is confusing to the examiner what WDM channels comprise. Is it the single channel wavelength that is dropped or bypassed or any arbitrary WDM channel from the plurality of WDM channels in claim 2?
Claim 22 recites the limitation “inputting the tuneable laser signal" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 and 24 are also rejected under 112b by way of dependence on claim 22.
Claim 26 recites the limitation “combine all of the single channel wavelengths bypassed by the at least one wavelength selective element" in line 7-9.  There is insufficient antecedent basis for this limitation in the claim. Claim 26 previously states that the at least one wavelength selective element is configured to act on a single channel wavelength. It is confusing to the examiner how all of the single channel wavelengths are bypassed by the at least one wavelength selective element when the wavelength selective elements acts on only a single channel wavelength.
Claim 27 is also rejected under 112b by way of dependence on claim 26.
Claim 28 recites the limitation “by each dedicated plurality of wavelength selective elements" in line 3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 26 states that the wavelength selective element performs a drop or bypass but claim 28 states that the wavelength selective element is to pass. If pass and bypass translate to the same function, the applicant is requested to change pass to bypass in order to stay consistent throughout the claims.
Claim 30 recites the limitation “at least one WDM channel dropped by the at least one wavelength selective element" in lines 3-4. It is vague and confusing to the examiner what comprises the “at least one WDM channel”. Is it the single channel wavelength or any arbitrary WDM channel from the plurality of WDM channels in claim 26?
Claims 31-33 are also rejected under 112b by way of dependence on claim 26.
Claim 34 states in lines 12-14, “forwarding at least some of the plurality of WDM channels…and dropping at least some of the WDM channels”. This part of the limitation is vague and confusing to the examiner. The term “at least some” includes “all” as well. In the case of claim 34, if at least some WDM channels are forwarded, it is not clear to the examiner how the same at least some WDM channels are also dropped i.e. both the forwarded and dropped “at least some channels” can have overlap and thus, can the same channels be forwarded and dropped? Furthermore, it is not clear how the function of forwarding and dropping the same channels co-exist together. 
Claim 35 and 40 is also rejected under 112b by way of dependence on claim 34.
Claim 36 states in lines 7-9, “forwarding all of the single channel wavelengths passed by the at least one wavelength selective element”. Claim 36 previously states that the at least one wavelength selective element is configured to act on a single channel wavelength. It is confusing to the examiner how all of the single channel wavelengths are bypassed by the at least one wavelength selective element when the wavelength selective elements acts on only a single channel wavelength. Furthermore, claim 36 states that the wavelength selective element performs a drop or bypass but further states that the wavelength selective element is to pass. If pass and bypass translate to the same function, the applicant is requested to change pass to bypass in order to stay consistent throughout the claims.
Claims 37-39 are also rejected under 112b by way of dependence on claim 36.
Claim 42 states in lines 14-17, “forward at least some of the plurality of WDM channels…and dropping at least some of the WDM channels”. This part of the limitation is vague and confusing to the examiner. The term “at least some” includes “all” as well. In the case of claim 42, if at least some WDM channels are forwarded, it is not clear to the examiner how the same at least some WDM channels are also dropped i.e. both the forwarded and dropped “at least some channels” can have overlap and thus, can the same channels be forwarded and dropped? Furthermore, it is not clear how the function of forwarding and dropping the same channels co-exist together. 
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 14, 15, 17, 18, 25, 29, 34, 35 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlfort (US 2013/0089336).
Regarding claim 1, Dahlfort teaches a method in a first level aggregation node (Fig. 7, first level aggregation node 720) of a transport network (Fig. 7, transport network 750), the transport network comprising the first level aggregation node, a second level aggregation node (Fig. 7, second level aggregation node Cell site #1) and a Passive Optical Network (Fig. 7, GPON), the method comprising: receiving, from the second level aggregation node (Fig. 7, second level aggregation node Cell site #1), a plurality of wavelength division multiplexing, WDM, channels, wherein each of the plurality of WDM channels has a wavelength in a first spectrum section (Fig. 7, plurality of WDM channels output from multiplexer 712 to 724 of the first level aggregation node 720; paragraph [0012], the antenna signals are mapped to different optical wavelengths…separately distinguishable within a network domain..); generating at least one passive optical channel having a wavelength in a second spectrum section, different from the first spectrum section (Fig. 7, 710 and GPON; paragraph [0067], The remote node 720 (passive)…maps separate CPON signals from the residential area equipment…to different wavelengths from the CPRI signal streams…; paragraph [0066], lines 1-3, all passive optical components); combining at least some of the plurality of WDM channels and their respective wavelengths received from the second level aggregation node with the at least one passive optical channel (Fig. 7, combining using WDM 722; paragraph [0066], The WDM 722 can combine the CPRO data streams from the various RRUs 200 through a shared optical feeder 718…; paragraph [0067], the shared feeder fiber 718 can carry both CPRI data streams from the RRUs 200 and CPON signals from the residential area equipment); and forwarding the combined plurality of WDM channels and their respective wavelengths and passive optical channel (paragraph [0067], the shared feeder fiber 718 can carry both CPRI data streams from the RRUs 200 and CPON signals from the residential area equipment) to a termination node in the Passive Optical Network (Fig. 7, termination 700 in the GPON).
Although Dahlfort doesn’t explicitly state that the at least one passive optical channel and at least some of the plurality of WDM channels are combined together by WDM 722, paragraph 67 states that the feeder fiber can carry both CPRI data streams and CPON signals. Hence, it would have been obvious to one of ordinary skill in the art to realize that since the feeder fiber can carry both these types of signals, the feeder fiber 718 that is coupled to WDM 722 combines these different types of signals to be forwarded.
Regarding claim 3, Dahlfort teaches a method as claimed in U.S. Application No. Not Yet AssignedcPage 4laim 1, wherein Dahlfort teaches the WDM channels received from the second level aggregation node carry data signals for at least one of: a Radio Access Network (Fig. 7 shows the cell sites comprising antennas that are part of a Radio access network).
Regarding claim 4, Dahlfort teaches a method as claimed in claim 3, wherein Dahlfort teaches the data signals for a Radio Access Network comprise at least one of: fronthaul signals; backhaul signals (paragraph [0068], lines 1-2).  
Regarding claim 7, Dahlfort teaches a method as claimed in claim 1, wherein the first level aggregation node comprises an Optical Line Terminal of the Passive Optical Network, and wherein generating at least one passive optical channel having a wavelength in a second spectrum section, different to the first spectrum section, comprises generating the at least one passive optical channel in the Optical Line Terminal. Although Dahlfort doesn’t explicitly show that the first level aggregation node comprises an OLT, the WDM-PON SFP pluggable units 604 in Fig. 6 in the cell site nodes which provide PON services to said node are interpreted as OLT (paragraph [0068]). 
Regarding claim 14, Dahlfort teaches a method in a termination node (Fig. 7, termination node 700) of a transport network (Fig. 7, transport network 750), the transport network comprising a first level aggregation node (Fig. 7, first level aggregation node 720), a second level aggregation node (Fig. 7, second level aggregation node Cell site #1) and a Passive Optical Network (Fig. 7, PON 730), the method comprising: receiving, from the first level aggregation node (paragraph [0066], control data that is communicated to selected RRUs 200 to control their reception/transmission of signals…(bidirectional communication); paragraph [0103], it is to be understood that communication may occur in the opposite direction to the depicted arrows), a combined signal (Fig. 7, combining using WDM 722; paragraph [0066], The WDM 722 can combine the CPRO data streams from the various RRUs 200 through a shared optical feeder 718…; paragraph [0067], the shared feeder fiber 718 can carry both CPRI data streams from the RRUs 200 and CPON signals from the residential area equipment) including a plurality of wavelength division multiplexing, WDM, wherein each of the plurality of WDM channels has a wavelength in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section, different from the first spectrum section (paragraph [0067], The remote node 720…maps separate CPON signals from the residential area equipment…to different wavelengths from the CPRI signal streams…; paragraph [0066], lines 1-3, all passive optical components; paragraph [0012], the antenna signals are mapped to different optical wavelengths…separately distinguishable within a network domain..); splitting the passive optical channel from the plurality of WDM channels and their respective wavelengths (Fig. 7, splitting via WDM 704), and forwarding the passive optical channel to a destination node for the passive optical channel (Fig. 7, passive optical channel split towards destination node OLT); and forwarding at least some of the plurality of WDM channels and their respective wavelengths to destination nodes for the WDM channels (Fig. 7, forward WDM channels via demultiplexer 704 to destination nodes 340; paragraph [0066], lines 15-16, one or more MUs), and dropping at least some of the WDM channels as a destination node for the WDM channels.
Although Dahlfort doesn’t explicitly state that the passive optical channel and at least some of the plurality of WDM channels are combined together by WDM 722, paragraph 67 states that the feeder fiber can carry both CPRI data streams and CPON signals. Hence, it would have been obvious to one of ordinary skill in the art to realize that since the feeder fiber can carry both these types of signals, the feeder fiber 718 that is coupled to WDM 722 combines these different types of signals to be forwarded.
Regarding claim 15, Dahlfort teaches the method as claimed in claim 14, wherein the termination node comprises a termination node of the Passive Optical Network (Fig. 7, termination node 700 comprises an OLT).  
Regarding claim 17, Dahlfort teaches a method as claimed in U.S. Application No. Not Yet AssignedcPage 4laim 14, wherein Dahlfort teaches the plurality of WDM channels and their respective wavelengths carry data signals for at least one of: a Radio Access Network (Fig. 7 shows the cell sites comprising antennas that are part of a Radio access network).
Regarding claim 18, Dahlfort teaches a method as claimed in claim 17, wherein Dahlfort teaches the data signals for a Radio Access Network comprise at least one of: fronthaul signals; backhaul signals (paragraph [0068], lines 1-2).  
Regarding claim 25, Dahlfort teaches a first level aggregation node (Fig. 7, first level aggregation node 720) of a transport network (Fig. 7, transport network 750), the transport network comprising the first level aggregation node, a second level aggregation node (Fig. 7, second level aggregation node Cell site #1) and a Passive Optical Network (Fig. 7, GPON), the first level aggregation node comprising: an input for receiving, from the second level aggregation node (Fig. 7, second level aggregation node Cell site #1), a plurality of wavelength division multiplexing, WDM, channels, wherein each of the plurality of WDM channels has a wavelength in a first spectrum section (Fig. 7, plurality of WDM channels output from multiplexer 712 to 724 of the first level aggregation node 720; paragraph [0012], the antenna signals are mapped to different optical wavelengths…separately distinguishable within a network domain..); a generator for generating at least one passive optical channel having a wavelength in a second spectrum section, different from the first spectrum section (Fig. 7, 710 and GPON; paragraph [0067], The remote node 720 (passive)…maps separate CPON signals from the residential area equipment…to different wavelengths from the CPRI signal streams…; paragraph [0066], lines 1-3, all passive optical components); a combiner for combining at least some of the plurality of WDM channels and their respective wavelengths received from the second level aggregation node with the at least one passive optical channel (Fig. 7, combining using WDM 722; paragraph [0066], The WDM 722 can combine the CPRO data streams from the various RRUs 200 through a shared optical feeder 718…; paragraph [0067], the shared feeder fiber 718 can carry both CPRI data streams from the RRUs 200 and CPON signals from the residential area equipment); and an output for forwarding the combined plurality of WDM channels and their respective wavelengths and passive optical channel (paragraph [0067], the shared feeder fiber 718 can carry both CPRI data streams from the RRUs 200 and CPON signals from the residential area equipment) to a termination node in the Passive Optical Network (Fig. 7, termination 700 in the GPON).
Although Dahlfort doesn’t explicitly state that the at least one passive optical channel and at least some of the plurality of WDM channels are combined together by WDM 722, paragraph 67 states that the feeder fiber can carry both CPRI data streams and CPON signals. Hence, it would have been obvious to one of ordinary skill in the art to realize that since the feeder fiber can carry both these types of signals, the feeder fiber 718 that is coupled to WDM 722 combines these different types of signals to be forwarded.
Regarding claim 29, Dahlfort teaches the first level aggregation node as claimed in claim 25, wherein Dahlfort teaches the generator comprises an Optical Line Terminal of the Passive Optical Network. Although Dahlfort doesn’t explicitly show that the first level aggregation node comprises an OLT, the WDM-PON SFP pluggable units 604 in Fig. 6 in the cell site nodes which provide PON services to said node are interpreted as OLT (paragraph [0068]). 
Regarding claim 34, Dahlfort teaches a termination node (Fig. 7, termination node 700) of a transport network (Fig. 7, transport network 750), the transport network comprising a first level aggregation node (Fig. 7, first level aggregation node 720), a second level aggregation node (Fig. 7, second level aggregation node Cell site #1) and a Passive Optical Network (Fig. 7, PON 730), the termination node comprising: an input for receiving, from the first level aggregation node (paragraph [0066], control data that is communicated to selected RRUs 200 to control their reception/transmission of signals…(bidirectional communication); paragraph [0103], it is to be understood that communication may occur in the opposite direction to the depicted arrows), a combined signal (Fig. 7, combining using WDM 722; paragraph [0066], The WDM 722 can combine the CPRO data streams from the various RRUs 200 through a shared optical feeder 718…; paragraph [0067], the shared feeder fiber 718 can carry both CPRI data streams from the RRUs 200 and CPON signals from the residential area equipment) including a plurality of wavelength division multiplexing, WDM, wherein each of the plurality of WDM channels has a wavelength in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section, different from the first spectrum section (paragraph [0067], The remote node 720…maps separate CPON signals from the residential area equipment…to different wavelengths from the CPRI signal streams…; paragraph [0066], lines 1-3, all passive optical components; paragraph [0012], the antenna signals are mapped to different optical wavelengths…separately distinguishable within a network domain..); a splitter for splitting the passive optical channel from the plurality of WDM channels and their respective wavelengths (Fig. 7, splitting via WDM 704), and a first  output for forwarding the passive optical channel to a destination node for the passive optical channel (Fig. 7, passive optical channel split towards destination node OLT); and a second output for forwarding at least some of the plurality of WDM channels and their respective wavelengths to destination nodes for the WDM channels (Fig. 7, forward WDM channels via demultiplexer 704 to destination nodes 340; paragraph [0066], lines 15-16, one or more MUs), and dropping at least some of the WDM channels as a destination node for the WDM channels.
Although Dahlfort doesn’t explicitly state that the passive optical channel and at least some of the plurality of WDM channels are combined together by WDM 722, paragraph 67 states that the feeder fiber can carry both CPRI data streams and CPON signals. Hence, it would have been obvious to one of ordinary skill in the art to realize that since the feeder fiber can carry both these types of signals, the feeder fiber 718 that is coupled to WDM 722 combines these different types of signals to be forwarded.
Regarding claim 35, Dahlfort teaches the termination node as claimed in claim 34, wherein the termination node comprises a termination node of the Passive Optical Network (Fig. 7, termination node 700 comprises an OLT).  
Regarding claim 41, Dahlfort teaches a first level aggregation node (Fig. 7, first level aggregation node 720) of a transport network (Fig. 7, transport network 750), the transport network comprising the first level aggregation node, a second level aggregation node (Fig. 7, second level aggregation node Cell site #1) and a Passive Optical Network (Fig. 7, GPON), the first level aggregation node comprising a processor and a memory, the memory containing instructions executable by the processor such the node is operable to: receive, from the second level aggregation node (Fig. 7, second level aggregation node Cell site #1), a plurality of wavelength division multiplexing, WDM, channels, wherein each of the plurality of WDM channels has a wavelength in a first spectrum section (Fig. 7, plurality of WDM channels output from multiplexer 712 to 724 of the first level aggregation node 720; paragraph [0012], the antenna signals are mapped to different optical wavelengths…separately distinguishable within a network domain..); generate at least one passive optical channel having a wavelength in a second spectrum section, different from the first spectrum section (Fig. 7, 710 and GPON; paragraph [0067], The remote node 720 (passive)…maps separate CPON signals from the residential area equipment…to different wavelengths from the CPRI signal streams…; paragraph [0066], lines 1-3, all passive optical components); combine at least some of the plurality of WDM channels and their respective wavelengths received from the second level aggregation node with the at least one passive optical channel (Fig. 7, combining using WDM 722; paragraph [0066], The WDM 722 can combine the CPRO data streams from the various RRUs 200 through a shared optical feeder 718…; paragraph [0067], the shared feeder fiber 718 can carry both CPRI data streams from the RRUs 200 and CPON signals from the residential area equipment); and forward the combined plurality of WDM channels and their respective wavelengths and passive optical channel (paragraph [0067], the shared feeder fiber 718 can carry both CPRI data streams from the RRUs 200 and CPON signals from the residential area equipment) to a termination node in the Passive Optical Network (Fig. 7, termination 700 in the GPON).
Although Dahlfort doesn’t explicitly state that the at least one passive optical channel and at least some of the plurality of WDM channels are combined together by WDM 722, paragraph 67 states that the feeder fiber can carry both CPRI data streams and CPON signals. Hence, it would have been obvious to one of ordinary skill in the art to realize that since the feeder fiber can carry both these types of signals, the feeder fiber 718 that is coupled to WDM 722 combines these different types of signals to be forwarded.
Regarding claim 42, Dahlfort teaches a termination node (Fig. 7, termination node 700) of a transport network (Fig. 7, transport network 750), the transport network comprising a first level aggregation node (Fig. 7, first level aggregation node 720), a second level aggregation node (Fig. 7, second level aggregation node Cell site #1) and a Passive Optical Network (Fig. 7, PON 730), the termination node comprising a processor and a memory, the memory containing instructions executable by the processor such the node is operable to: receive, from the first level aggregation node (paragraph [0066], control data that is communicated to selected RRUs 200 to control their reception/transmission of signals…(bidirectional communication); paragraph [0103], it is to be understood that communication may occur in the opposite direction to the depicted arrows), a combined signal (Fig. 7, combining using WDM 722; paragraph [0066], The WDM 722 can combine the CPRO data streams from the various RRUs 200 through a shared optical feeder 718…; paragraph [0067], the shared feeder fiber 718 can carry both CPRI data streams from the RRUs 200 and CPON signals from the residential area equipment) including a plurality of wavelength division multiplexing, WDM, wherein each of the plurality of WDM channels has a wavelength in a first spectrum section and a passive optical channel having a wavelength in a second spectrum section, different from the first spectrum section (paragraph [0067], The remote node 720…maps separate CPON signals from the residential area equipment…to different wavelengths from the CPRI signal streams…; paragraph [0066], lines 1-3, all passive optical components; paragraph [0012], the antenna signals are mapped to different optical wavelengths…separately distinguishable within a network domain..); split the passive optical channel from the plurality of WDM channels and their respective wavelengths (Fig. 7, splitting via WDM 704) and forwarding the passive optical channel to a destination node for the passive optical channel (Fig. 7, passive optical channel split towards destination node OLT); and forwarding at least some of the plurality of WDM channels and their respective wavelengths to destination nodes for the WDM channels (Fig. 7, forward WDM channels via demultiplexer 704 to destination nodes 340; paragraph [0066], lines 15-16, one or more MUs), and dropping at least some of the WDM channels as a destination node for the WDM channels.
Although Dahlfort doesn’t explicitly state that the passive optical channel and at least some of the plurality of WDM channels are combined together by WDM 722, paragraph 67 states that the feeder fiber can carry both CPRI data streams and CPON signals. Hence, it would have been obvious to one of ordinary skill in the art to realize that since the feeder fiber can carry both these types of signals, the feeder fiber 718 that is coupled to WDM 722 combines these different types of signals to be forwarded.
Regarding claim 43, Dahlfort teaches a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method as claimed in claim 1 (Fig. 7 shows control unit 340 that comprises the processor).
Claims 2, 12, 13, 16, 21, 26, 31, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlfort (US 2013/0089336) in view of Nielsen (US 2004/0114867).
Regarding claim 2, Dahlfort teaches a method according to claim 1, further comprising: wherein Dahlfort teaches combining at least some of the plurality of WDM channels received from the second level aggregation node with the at least one passive optical channel (Fig. 7, combining taking place at 722).
Although Dahlfort teaches combining at least some of the plurality of WDM channels from the second level aggregation node with the at least one passive optical channel, Dahlfort doesn’t teach that the at least some of the plurality of WDM channels which are combined are from inputting the plurality of WDM channels received from the second level aggregation node to at least one wavelength selective element, the at least one wavelength selective element configured to act on a single channel wavelength to perform one of dropping the channel wavelength or bypassing the single channel wavelength.
Nielsen teaches inputting the WDM channels received to at least one wavelength selective element (Fig. 1, input WDM channels at port 120 towards wavelength selective element 100), said wavelength selective element configured to act on a single channel wavelength to perform one of dropping the channel wavelength or bypassing the channel wavelength (Fig. 1, element 100 drops lambda1 at port 126 and bypasses lambda2-lambdaN at port 122; paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the WDM taught by Dahlfort and incorporate the wavelength selective element taught by Nielsen since these elements are common components in WDM communication systems and facilitate routing of a desired wavelength to an intended destination (Nielsen: paragraph [0002], lines 15-18 and paragraph [0003], lines 1-3). 
Regarding claim 12, Dahlfort in view of Nielsen teaches a method as claimed in claim 2, wherein the combination of Dahlfort in view of Nielsen teaches further comprising: configuring the at least one wavelength selective element to pass WDM channels allocated to WDM termination nodes connected to the Passive Optical Network (Dahlfort in view of Nielsen teaches that the passing wavelengths (Nielsen teaches passing the channels) are forwarded to the WDM termination nodes; Fig. 4 of Dahlfort shows multiple WDM termination nodes comprising a respective 340).  
Regarding claim 13, Dahlfort in view of Nielsen teaches a method as claimed in claim 2, wherein Dahlofrt in view of Nielsen teaches further comprising: configuring the at least one wavelength selective element to pass WDM channels allocated to WDM termination nodes directly connected to the first level aggregation node (Dahlfort in view of Nielsen teaches passing WDM channels (Nielsen teaches passing the channels) to WDM termination nodes that are connected to the first level aggregation nod; Fig. 4 of Dahlfort shows multiple WDM termination nodes comprising a respective 340).  
Regarding claim 16, Dahlfort teaches the method as claimed in claim 14.
Although Dahlfort teaches splitting and then forwarding the plurality of WDM channels to destination nodes, Dahlfort doesn’t teach further comprising: after splitting, inputting the plurality of WDM channels to at least one wavelength selective element, the at least one wavelength selective element configured to act on a single channel wavelength to perform one of dropping the single channel wavelength or bypassing the single channel wavelength and forwarding all of the single channel wavelengths bypassed by the at least one wavelength selective element. 
Nielsen teaches inputting the plurality of WDM channels to at least one wavelength selective element (Fig. 1, input WDM channels at port 120 towards wavelength selective element 100), said wavelength selective element configured to act on a single channel wavelength to perform one of dropping the single channel wavelength or bypassing the single channel wavelength and forwarding all of the single channel wavelengths bypassed by the at least one wavelength selective element  (Fig. 1, element 100 drops lambda1 at port 126 and bypasses lambda2-lambdaN at port 122 to forward them to another destination; paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the WDM taught by Dahlfort and incorporate the wavelength selective element taught by Nielsen since these elements are common components in WDM communication systems and facilitate routing of a desired wavelength to an intended destination (Nielsen: paragraph [0002], lines 15-18 and paragraph [0003], lines 1-3). 
Regarding claim 21, Dahlfort in view of Nielsen teaches a method as claimed in claim 16, Dahlfort in view of Nielsen teaches further comprising: configuring the at least one wavelength selective element (Nielsen teaches passing the channels) to pass WDM channels allocated to destination nodes connected to the termination node (Fig. 7 of Dahlfort teaches destination nodes connected to the termination node in 700).  
Regarding claim 26, Dahlfort teaches the first level aggregation node according to claim 25, further comprising: wherein Dahlfort teaches combining at least some of the plurality of WDM channels received from the second level aggregation node with the at least one passive optical channel (Fig. 7, combining taking place at 722).
Although Dahlfort teaches combining at least some of the plurality of WDM channels from the second level aggregation node with the at least one passive optical channel, Dahlfort doesn’t teach that the at least some of the plurality of WDM channels which are combined are from inputting the plurality of WDM channels received from the second level aggregation node to at least one wavelength selective element, the at least one wavelength selective element configured to act on a single channel wavelength to perform one of dropping the channel wavelength or bypassing the single channel wavelength.
Nielsen teaches inputting the WDM channels received to at least one wavelength selective element (Fig. 1, input WDM channels at port 120 towards wavelength selective element 100), said wavelength selective element configured to act on a single channel wavelength to perform one of dropping the channel wavelength or bypassing the channel wavelength (Fig. 1, element 100 drops lambda1 at port 126 and bypasses lambda2-lambdaN at port 122; paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the WDM taught by Dahlfort and incorporate the wavelength selective element taught by Nielsen since these elements are common components in WDM communication systems and facilitate routing of a desired wavelength to an intended destination (Nielsen: paragraph [0002], lines 15-18 and paragraph [0003], lines 1-3). 
Regarding claim 31, Dahlfort in view of Nielsen teaches the first level aggreagtion node as claimed in claim 26, wherein the at least one wavelength selective element comprises a micro-ring resonator (Nielsen: Fig. 1 shows a micro-ring resonator 114).  
Regarding claim 36, Dahlfort teaches the termination node as claimed in claim 34 wherein Dahlfort teaches wherein the second output is for forwarding at least some of the plurality of WDM channels to destination nodes for the WDM channels (Fig. 7, second output from WDM 704 to forward towards the destination nodes).
Dahlfort doesn’t teach at least one wavelength selective element configured to act on a single channel wavelength to perform one of dropping the single channel wavelength or bypassing the single channel wavelength and forwarding those bypassed single channels.  
Nielsen teaches inputting the WDM channels to at least one wavelength selective element (Fig. 1, input WDM channels at port 120 towards wavelength selective element 100), said wavelength selective element configured to act on a single channel wavelength to perform one of dropping the channel wavelength or bypassing the channel wavelength and forwarding those WDM channels bypassed by the at least one wavelength selective element  (Fig. 1, element 100 drops lambda1 at port 126 and bypasses lambda2-lambdaN at port 122 to forward them to another destination; paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the WDM taught by Dahlfort and incorporate the wavelength selective element taught by Nielsen since these elements are common components in WDM communication systems and facilitate routing of a desired wavelength to an intended destination (Nielsen: paragraph [0002], lines 15-18 and paragraph [0003], lines 1-3). 
Regarding claim 37, Dahlfort in view of Nielsen teaches the termination node as claimed in claim 36, wherein the at least one wavelength selective element comprises a micro-ring resonator (Nielsen: Fig. 1 shows a micro-ring resonator 114).  
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlfort (US 2013/0089336) in view of Zhu (US 2014/0219660).
Regarding claim 5, Dahlfort teaches the method as claimed in claim 1.
Although Dahlfort teaches in Fig. 7 that there is transport of radio access channels to network 750, Dahlfort doesn’t teach further comprising: splitting the plurality of WDM channels and their respective wavelengths received from the second level aggregation node into downstream and upstream WDM channels, and inputting each of the downstream and upstream WDM access channels to a dedicated plurality of wavelength selective elements.  
Zhu teaches splitting (Fig. 6, within wavelength selective element 120) the WDM channels received from another node into downstream and upstream WDM channels (paragraph [0024], lines 15-20), and inputting each of the downstream and upstream WDM radio access channels to a dedicated plurality of wavelength selective elements (Fig. 6, upstream plurality of wavelength selective elements 130 and 132, downstream plurality of wavelength selective elements 134 and 136; paragraph [0057]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Dahlfort and incorporate the structure and functionality of the upstream/downstream communicating apparatus as taught by Zhu so that each of the upstream and downstream signals can be processed separately without chance of interference taking place.
Regarding claim 6, Dahlfort in view of Zhu teaches the method as claimed in claim 5, further comprising combining the downstream and upstream WDM channels passed by each dedicated plurality of wavelength selective elements (Zhu: Fig. 6, ports 123 and 125).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlfort (US 2013/0089336) in view of Lee (US 2010/0290782).
Regarding claim 8, Dahlfort teaches a method as claimed in claim 7, wherein Dahlfort teaches the first level aggregation node and the second level aggregation node is of a combined fronthaul and backhaulAttorney Docket No. 011 1-363/P71443US1U.S. Application No. Not Yet AssignedPage 5 network (paragraph [0068], lines 1-3, The RRUs 200 can be connected to a backhaul network… (the fronthaul is the part of the network that communicates from the remote node to the RRUs 200)) and the second aggregation node is a hub node (Fig. 7, hub node for the RRUs).
Dahlfort doesn’t teach wherein the first level aggregation node further comprises a reconfigurable remote node.
Lee teaches an aggregation node that comprises a reconfigurable remote node (Fig. 3 shows the reconfigurable remote node; paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first level aggregation node as taught by Dahlfort and incorporate the reconfigurable remote node as taught by Lee so as to provide enhanced services which can be activated from the outside only when necessary (Lee: paragraph [0012]).
Claims 9, 10 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlfort (US 2013/0089336) in view of Nielsen (US 2004/0114867) in further view of Inoue (US 2012/0201543).
Regarding claim 9, Dahlfort in view of Nielsen teaches the method as claimed in claim 2.
Although Nielsen teaches dropping a WDM channel by the at least one wavelength selective element, Nielsen doesn’t teach further comprising: performing baseband processing on at least one WDM channel dropped by the at least one wavelength selective element.
Inoue teaches a WDM system (Fig. 1) performing baseband processing on at least one WDM channel dropped by a wavelength selective element (Fig. 1, wavelength selective element 101a drops channel 102a2 by processing through amplifier unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Dahlfort in view of Nielsen and incorporate the processing of the dropped channel as taught by Inoue so that the dropped signal will have enough power to reach its destination as per design requirements of the system.
Regarding claim 10, Dahlfort in view of Nielsen in further view of Inoue teaches the method as claimed in claim 9, wherein Inoue teaches further comprising: returning the at least one baseband processed WDM channel to the plurality of WDM channels via the at least one wavelength selective element (Fig. 1, channel 103a returned to wavelength selective element 101a; paragraph [0006], optical signal 103a includes an optical signal having a wavelength that belongs to add signal band 103a1…add signal band 103a1 and drop signal 102a2 are in the same wavelength band).  
Regarding claim 30, Dahlfort in view of Nielsen teaches the first level aggregation node as claimed in claim 26.
Although Nielsen teaches dropping a WDM channel by a wavelength selective element, Nielsen doesn’t teach further comprising: a baseband processing unit for performing baseband processing on at least oneAttorney Docket No. 011 1-363/P71443US1 U.S. Application No. Not Yet AssignedPage 10WDM channel dropped by at least one wavelength selective element.  
Inoue teaches a WDM system (Fig. 1) performing baseband processing on at least one WDM channel dropped by a wavelength selective element (Fig. 1, wavelength selective element 101a drops channel 102a2 by processing through amplifier unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the node taught by Dahlfort in view of Nielsen and incorporate the processing of the dropped channel as taught by Inoue so that the dropped signal will have enough power to reach its destination as per design requirements of the system.
Claims 11, 19, 20, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlfort (US 2013/0089336) in view of Nielsen (US 2004/0114867) in view of Vohra (US 2003/0091274).
Regarding claim 11, Dahlfort in view of Nielsen teaches a method as claimed in claim 2, wherein Nielsen teaches at least one WDM channel to be dropped by the at least one wavelength selective element.
Nielsen doesn’t teach further comprising: causing at least one WDM channel dropped by the at least one wavelength selective element to be extinguished.  
Vohra teaches a wavelength channel that is dropped by a wavelength selective element (Fig. 3, wavelength selective element 310a; paragraph [0062]) to be extinguished (Fig. 3, using optical attenuator 320a; paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Dahlfort and Nielsen and incorporate the functionality of the wavelength selective element as taught by Vohra in order to provide the flexibility of adjusting the attenuation in order to control the power of the channel as per design requirements.
Regarding claim 19, Dahlfort in view of Nielsen teaches the method as claimed in claim 16, wherein Dahlfort in view of Nielsen teaches at least one WDM channel to be dropped by a wavelength selective element.
Dahlfort in view of Nielsen doesn’t teach further comprising: causing at least one WDM channel dropped by the at least one wavelength selective element to be extinguished.  
Vohra teaches a wavelength channel that is dropped by a wavelength selective element (Fig. 3, wavelength selective element 310a; paragraph [0062]) to be extinguished (Fig. 3, using optical attenuator 320a; paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Dahlfort in view of Nielsen and incorporate the functionality of the wavelength selective element as taught by Vohra in order to provide the flexibility of adjusting the attenuation in order to control the power of the channel as per design requirements.
Regarding claim 20, Dahlfort in view of Nielsen in view of Vohra teaches the method as claimed in claim 19, wherein Vohra teaches causing at least one WDM channel dropped by the at least one wavelength selective element to be extinguished comprises performing attenuating on the channel (Fig. 3, using optical attenuator 320a; paragraph [0063]).  
Regarding claim 32, Dahlfort in view of Nielsen teaches the first level aggregation node as claimed in claim 31.
Nielsen doesn’t teach wherein the at least one wavelength selective element further comprises at least one of a taper or an attenuator coupled to a drop port of the micro-ring resonator.  
Vohra teaches a wavelength channel that is dropped by a wavelength selective element (Fig. 3, wavelength selective element 310a; paragraph [0062]) coupled to an attenuator at the drop port (Fig. 3, using optical attenuator 320a; paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ring resonator taught by Dahlfort and Nielsen and incorporate the functionality of the wavelength selective element as taught by Vohra in order to provide the flexibility of adjusting the attenuation in order to control the power of the channel as per design requirements.
Regarding claim 38 Dahlfort in view of Nielsen teaches the termination node as claimed in claim 37.
Dahlfort in view of Nielsen doesn’t teach wherein the at least one wavelength selective element further comprises at least one of a taper or an attenuator coupled to a drop port of the micro-ring resonator.  
Vohra teaches a wavelength channel that is dropped by a wavelength selective element (Fig. 3, wavelength selective element 310a; paragraph [0062]) coupled to an attenuator at the drop port (Fig. 3, using optical attenuator 320a; paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ring resonator taught by Dahlfort in view of Nielsen and incorporate the functionality of the wavelength selective element as taught by Vohra in order to provide the flexibility of adjusting the attenuation in order to control the power of the channel as per design requirements.
Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlfort (US 2013/0089336) in view of Nielsen (US 2004/0114867) in further view of Zhu (US 2014/0219660).
Regarding claim 27, Dahlfort in view of Nielsen teaches the first level aggregation node as claimed in claim 26.
Dahlfort in view of Nielsen doesn’t teach further comprising: a splitter for splitting the plurality of WDM channels received from the second level aggregation node into downstream and upstream WDM channels, and a first plurality of wavelength selective elements for upstream WDM channels and a second plurality of wavelength selective elements for downstream WDM channels.  
Zhu teaches a splitter (Fig. 6, within wavelength selective element 120) for splitting the WDM channels received into downstream and upstream WDM channels (paragraph [0024], lines 15-20), and a first plurality of wavelength selective elements for upstream WDM channels (Fig. 6, first plurality of wavelength selective elements 130 and 132; paragraph [0057]) and a second plurality of wavelength selective elements for downstream WDM channels (Fig. 6, second plurality of wavelength selective elements 134 and 136; paragraph [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a node taught by Dahlfort and incorporate the structure and functionality of the upstream/downstream communicating apparatus as taught by Zhu so that each of the upstream and downstream signals can be processed separately without chance of interference taking place.
Regarding claim 28, Dahlfort, Nielsen and further in view of Zhu teaches the first level aggregation node as claimed in claim 27, wherein Zhu teaches further comprising a combiner for combining upstream and downstream WDM channels passed by each dedicated plurality of wavelength selective elements (Fig. 6, ports 123 and 125).  
Claims 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlfort (US 2013/0089336) in view of Nielsen (US 2004/0114867) in further view of Nagamine (US 2016/0381441).
Regarding claim 33, Dahlfort in view of Nielsen teaches the first level aggregation node as claimed in claim 26.
Dahlfort in view of Nielsen doesn’t teach wherein the at least one wavelength selective element comprises at least one of an optical attenuator or switch coupled to an output port of an optical demultiplexer and an input port of an optical multiplexer.  
Nagamine teaches at least one wavelength selective element (Fig. 11 shows at least one wavelength selective element) comprises at least one of an optical attenuator (Fig. 11, attenuator 135) or switch coupled to an output port of an optical demultiplexer (Fig. 11, demux 130) and an input port of an optical multiplexer (Fig. 11, mux 133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the node taught by Dahlfort in view of Nielsen and incorporate the structure and functionality of the wavelength selective element as taught by Nagamine in order to be able to control the attenuation of the optical attenuators based on detected changes in wavelength and thereby controlling the passbands of the wavelength selective element (Nagamine: paragraph [0103]).  
Regarding claim 39, Dahlfort in view of Nielsen teaches the termination node as claimed in claim 36. 
Dahlfort in view of Nielsen doesn’t teach wherein the at least one wavelength selective element comprises at least one of an optical attenuator or switch coupled to an output port of an optical demultiplexer and an input port of an optical multiplexer.  
Nagamine teaches at least one wavelength selective element (Fig. 11 shows at least one wavelength selective element) comprises at least one of an optical attenuator (Fig. 11, attenuator 135) or switch coupled to an output port of an optical demultiplexer (Fig. 11, demux 130) and an input port of an optical multiplexer (Fig. 11, mux 133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the node taught by Dahlfort in view of Nielsen and incorporate the structure and functionality of the wavelength selective element as taught by Nagamine in order to be able to control the attenuation of the optical attenuators based on detected changes in wavelength and thereby controlling the passbands of the wavelength selective element (Nagamine: paragraph [0103]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRANESH K BARUA/Examiner, Art Unit 2637